RENDERED: JULY 16, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0098-ME


CHERA LEIGH BOWEN                                                    APPELLANT



                APPEAL FROM ANDERSON CIRCUIT COURT
v.               HONORABLE S. MARIE HELLARD, JUDGE
                      ACTION NO. 20-D-00061-001



JACKIE CURTIS BOWEN, JR.                                                APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, KRAMER, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Chera Leigh Bowen (“Appellant”) appeals from

findings of fact, conclusions law, and domestic violence order rendered by the

Anderson Circuit Court, Family Division in favor of Jackie Curtis Bowen, Jr.

(“Appellee”). Appellant argues that the circuit court abused its discretion in
finding that domestic violence had occurred and may again occur. For the reasons

addressed below, we find no error and affirm the order on appeal.

                   FACTS AND PROCEDURAL HISTORY

             On October 15, 2020, Appellee sought an order of protection against

his wife/Appellant in Anderson Circuit Court, Family Division. Appellee alleged

in relevant part that during the course of an argument with Appellant at their

residence, she picked up a shotgun with two shotgun shells and threatened to kill

herself. According to Appellee, when Appellant approached him he grabbed the

shotgun, and she grabbed his neck and broke his necklace. Appellee called the

police to report the incident. Appellee stated that Appellant threatened to have him

fired from his job, and told the police that he choked her. Appellee alleged that

Appellant is bipolar, has severe emotional highs and lows, was abusing her

medication, and was becoming increasingly violent. He stated that Appellant had

previously swerved her vehicle toward him as if she were going to hit him.

             The Anderson Circuit Court entered an emergency protective order

(“EPO”) on October 15, 2020, and conducted a hearing on October 20, 2020. At

the hearing, Appellee called EMS worker Chris Hood and the parties’ adult

daughter, Laiken Bowen, to testify. After taking proof, the circuit court entered a

three-year domestic violence order (“DVO”) in favor of Appellee upon finding that




                                         -2-
a preponderance of the evidence demonstrated that domestic violence and abuse

had occurred and may again occur. The court made no additional findings.

             Appellant then moved to alter, amend, or vacate the order. In support

of the motion, Appellant argued that the court relied on erroneous and/or

fraudulent testimony; that she did not have ample opportunity to call her medical

providers to rebut Appellee’s claims of mental health issues; and, that her family

members were prepared to rebut some of the claims made by Appellee. Appellant

also requested additional findings.

             Citing Castle v. Castle, 567 S.W.3d 908 (Ky. App. 2019), the circuit

court determined that Appellant was entitled to additional findings in support of

the court’s order. The court then amended the DVO to include additional findings

that: 1) Appellee was in fear of his safety because Appellant had a shotgun in her

hands while threatening to kill herself in front of him; 2) Appellant had two

shotgun shells in her hand which she threw at Appellee; 3) Appellant grabbed

Appellee’s neck; 4) Appellant told the police that she was just trying to scare

Appellee with the shotgun; 5) Appellant swerved her vehicle toward Appellee; 6)

Appellee believes Appellant is capable of violence and he is afraid of her; and 7)

Appellant repeatedly contacted Appellee’s employer for the purpose of harassing

Appellee.




                                         -3-
             Citing Gullion v. Gullion, 163 S.W.3d 888 (Ky. 2005), the circuit

court determined that Appellant failed to prove any of the elements necessary to

alter, amend, or vacate the DVO. This appeal followed.

                          ARGUMENT AND ANALYSIS

             Appellant, through counsel, argues that the Anderson Circuit Court

erred in finding that domestic violence had occurred and that it might occur again.

Specifically, she contends that threats of self-harm are not automatically indicative

of domestic violence, and that her act of grabbing Appellee’s neck did not

constitute domestic violence. Appellant asserts that though she grabbed the

shotgun and threatened to harm herself, it was not a frequent or repeated threat, it

did not include threats of harm to Appellee, and was not made to include any

minor children. Appellant attempts to distinguish the instant facts from those in

Dixon v. Dixon, No. 2009-CA-0408-ME, 2009 WL 2341048 (Ky. App. Jul. 31,

2009), wherein domestic violence was found when the actor repeatedly threatened

suicide with a handgun after many phone calls in which the victim stated she

wanted no contact with the actor. Appellant also distinguishes her actions from

other case law where domestic violence was found after threats of suicide were

made in front of minor children. The substance of Appellant’s argument on this

issue is that her isolated threat of suicide, not expressly threatened to be carried out




                                          -4-
in front of the minor children, did not rise to the level of domestic violence as set

out in Kentucky Revised Statutes (“KRS”) 403.720.

             As to her claim that grabbing Appellee’s neck did not constitute

domestic violence, Appellant notes that Appellee was the only person to testify that

Appellant was responsible for the physical altercation when he took the shotgun

from her and she grabbed Appellee’s neck. Appellant argues that this testimony

was disputed by Appellant and the parties’ adult daughter, who agreed that

Appellant had already been disarmed when the parties’ altercation became

physical. She asserts that in grabbing Appellee’s neck, she was simply attempting

to prevent him from harming her. Appellant argues that these facts do not

constitute a preponderance of the evidence that domestic violence occurred, and

that the circuit court committed reversible error in failing to so rule.

                 A court may grant a DVO, following a full hearing,
             “if it finds from a preponderance of the evidence that an
             act or acts of domestic violence and abuse have occurred
             and may again occur[.]” KRS 403.740(1). “‘Domestic
             violence and abuse’ means physical injury, serious
             physical injury, sexual abuse, assault, or the infliction of
             fear of imminent physical injury, serious physical injury,
             sexual abuse, or assault between . . . members of an
             unmarried couple[.]” KRS 403.720(1). To satisfy the
             preponderance standard, the evidence believed by the
             fact-finder must show that the victim “was more likely
             than not to have been a victim of domestic violence.”
             Commonwealth v. Anderson, 934 S.W.2d 276, 278 (Ky.
             1996). “On appeal, we are mindful of the trial court’s
             opportunity to assess the credibility of the witnesses, and
             we will only disturb the lower court’s finding of domestic

                                          -5-
             violence if it was clearly erroneous.” Buddenberg v.
             Buddenberg, 304 S.W.3d 717, 720 (Ky. App. 2010).

Hohman v. Dery, 371 S.W.3d 780, 782 (Ky. App. 2012).

             Evidence was adduced that Appellant picked up a shotgun in the

midst of a heated verbal altercation, that she retrieved ammunition for the gun, and

that Appellee was afraid and did not know if the gun was loaded. Appellee

testified that Appellant swerved her vehicle towards him in an apparent attempt to

run him over or intimidate him. Appellant also acknowledges that she threatened

to commit suicide. A panel of this Court has previously held that threats of suicide

coupled with violent acts are sufficient to sustain a trial court’s discretionary

finding that domestic violence had occurred and was likely to occur again.

Crabtree v. Crabtree, 484 S.W.3d 316 (Ky. App. 2016); Dixon, supra. Appellant

attempts to distinguish Dixon from the matter before us, as the Dixon actor

threatened suicide more than once whereas Appellant threatened suicide only once.

Dixon makes no distinction between a single and multiple suicide threats, and we

are not persuaded by Appellant’s argument on this issue.

                                   CONCLUSION

             We conclude from the totality of the record and the law that the

Anderson Circuit Court did not abuse its discretion in finding that acts of domestic

violence and abuse have occurred and may again occur. Appellant’s menacing

behavior with the shotgun and ammunition, coupled with her threat of suicide, are

                                          -6-
sufficient to support the circuit court’s finding. Arguendo, even if Appellant

grabbed Appellee’s neck in a wholly defensive manner, the facts relating to the

shotgun, ammunition, and threat of self-harm are sufficient to sustain the circuit

court’s finding of domestic violence and abuse. We affirm the order of the

Anderson Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Corey M. Nichols                           Dorothy L. Watts
Frankfort, Kentucky                        Lawrenceburg, Kentucky




                                         -7-